March 7, 2011 Mr. William Thompson Accounting Branch Chief Division of Corporation Finance Securities and Exchange Commission Mail Stop 3561 treet, N.E. Washington, D.C.20549 Re: Emerging Vision Inc. Form 10-K for Fiscal Year Ended December 31, 2009 Filed April 15, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 17, 2010 Form 8-K Filed April 20, 2010 File No. 1-14128 Dear Mr. Thompson: Below is the second addendum to response #7 from Emerging Vision, Inc. (the “Company”) as discussed in detail during the most recent teleconference held on February 8, 2011 at 11:00 am with the Securities and Exchange Commission (“SEC”).The teleconference was held in regards to the Company’s first addendum to response #7, dated January 26, 2011, and as an additional follow up to the Response Letter to the SEC Comment Letter, dated December 21, 2010, relating to the above-referenced filings. Item 8. Financial Statements and Supplementary Data Notes to Consolidated Financial Statements Note 11 – Income Taxes 7. As it relates to your reconciliation of the statutory income tax rate to the effective income tax rate, please tell us what the line item captioned “net operating loss carryforward adjustments” represents and show us how the amount of the impact on the effective rate was computed.In addition, please show us how to re-compute the amount of the impact on the effective rate attributed to the change in your valuation allowance for each period presented.Finally, please tell us your consideration of describing under Management’s Discussion and Analysis of Financial Condition and Results of Operations the nature of these items and their impact on reported income tax expense. Response The following is a revised analysis of our income tax disclosures contained in our Form 10-K for the Fiscal Year Ended December 31, 2009.The revisions are: · Revisions to temporary differences related to depreciation and amortization which reduced the 2009 loss for current tax purposes.This caused a shift between the current and deferred tax provisions to reduce the current tax benefit from operating losses and reduce the deferred tax provision.The revision does not change the reported total income tax expense. · A revision to the components of our deferred tax assets to tie in the deferred tax asset related to our net operating loss carryforwards to the net operating loss carryforwards as filed in our tax returns. · Changes to the reported deferred tax valuation allowance have been made due to the revisions to the deferred tax asset related to our net operating loss carryforwards, in order to maintain the same net deferred tax assets, which represent our analysis of the amount of future tax benefits that we will realize. We determined that the computation of the effective tax rate was unclear as presented and contained errors that included mistakes in the signs (positive and negative).The errors did not affect the provision for income taxes, but affected our effective tax rate.The following are corrected analysis (reflected as it would read in Footnote 11 – Income Taxes) for each of the fiscal years ended December 31, 2009 and 2008. NOTE 11 – INCOME TAXES: The Company records the income tax effect of transactions in the same year that the transactions occur to determine net income, regardless of when the transactions are recognized for tax purposes.Deferred taxes are provided to reflect the income tax effects of amounts included in the Company’s financial statements in different periods than for tax purposes, principally bad debt allowances for accounts receivables, equity compensation charges, and depreciation and amortization expenses for income tax purposes.The provision for income taxes for the years ended December 31, 2009 and 2008 was $344,000 and $591,000, respectively. Valuation allowances have been established for deferred tax assets based on a more likely than not threshold.The Company’s ability to realize deferred tax assets depends on the Company’s ability to generate sufficient taxable income within the carryforward periods provided for in the tax law for each applicable tax jurisdiction. The provision for income taxes for the years ended December 31, 2009 and 2008 is presented below: Current: Federal $ ) $ State and local ) 28 Foreign 36 38 Total current ) Deferred: Federal State and local 55 Foreign - - Total deferred Provision for income taxes $ $ Deferred tax assets represent the future income tax benefit from amounts that have been recognized as expenses for financial statement purposes in the current period which may not be deducted for income tax purposes until future years.Likewise, deferred tax liabilities represent the current income tax benefit from amounts that may be deducted for income tax purposes but have not yet been recognized as expenses for financial statement purposes. The Company evaluates deferred income taxes quarterly to determine if it is more likely than not that the future tax benefits from deferred tax assets will be realized in future years.Valuation allowances are established if it is determined that the Company may not realize some or all of such future tax benefits.The Company assesses whether valuation allowances against the deferred tax assets should be established or adjusted based on consideration of all available evidence, both positive and negative, using the more likely than not standard.This assessment considers, among other matters, the nature, frequency of recent income and losses, forecasts of future profitability and the duration of statutory carryforward periods.In making such judgments, significant weight is given to evidence that can be objectively verified. The tax effect of temporary differences that give rise to the deferred tax asset as of December 31, 2009 and 2008, are presented below: Deferred tax assets: Net operating loss carryforwards $ $ Reserves and allowances Accrued expenses Total deferred tax assets Deferred tax liabilities: Depreciation and amortization ) ) Total deferred tax liabilities ) ) Less: valuation allowance ) ) Net deferred tax assets $ $ As of December 31, 2009, the Company had net operating loss carry forwards for regular tax and alternative minimum taxable income purposes available to reduce future taxable income, which may be limited in accordance with Section 382 of the Internal Revenue Code of 1986, as amended, based on certain changes in ownership that have occurred, or could occur in the future.These carryforwards expire as follows: Net Operating Loss AMT Operating Loss $ $ 25 25 21 21 24 24 $ $ The Company’s effective tax rate differs from the statutory Federal income tax rate of 34%, primarily due to the effect of foreign, state and local income taxes and the impact of recording a valuation allowance if it is determined that the Company may not realize some or all of the future tax benefits from deferred tax assets, which primarily consist of the potential future tax benefits from net operating loss carryforwards.The following is a reconciliation of the income tax expense that would result from applying the U.S. Federal statutory income tax rate to the Company’s recorded income tax expense for the years ended December 31, 2009 and 2008: Income tax expense at federal statutory rate $ ) $ State and local income taxes Foreign income taxes Equity based compensation Income tax expense Provision for income taxes $ The descriptive narratives in our disclosures have not changed.The major components of our net deferred tax assets remain approximately the same in relation to one another and the components of the provision for income taxes, in relation to one another, have changed only to the extent of the effects of the revisions to the temporary differences related to depreciation and amortization. We do not believe that these changes are material to the financial statements or that they would have any significance with respect to understanding the business.Therefore, we believe that more careful analysis in the future will suffice and do not believe that it would be worthwhile to amend any of our existing filings due to this matter. . Please contact me at (646) 737-1505 should you have any questions or require further information.Please advise us if we can assist you in order to facilitate the review of the above-referenced documents. Finally, the Company acknowledges that it is responsible for the adequacy and accuracy of the disclosure in the filing, that staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings, and that it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Sincerely, /s/ Brian Alessi Brian Alessi Chief Financial Officer cc:Glenn Spina Michael Bernstein Mitchell Rubin Richard Koppel
